Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 27, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed February 27, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00128-CV
____________
 
IN RE PEDRO ANTONIO REYNAGA,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
February 15, 2007, relator Pedro Antonio Reynaga, an inmate, filed a mandamus
petition in this court[1] concerning
his conviction in 1978 for driving while intoxicated.  Relator states the
judgment was not signed, so he filed an A11.09,@ and now seeks an order compelling
the trial court to respond.  
Relator
fails to establish that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus.    
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed February
27, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.  




[1]See Tex. Gov=t Code Ann.
' 22.221 (Vernon 2004).